Title: Enclosure: Officers of the Virginia Regiment to Adam Stephen, 6 October 1756
From: Officers of the Virginia Regiment
To: Stephen, Adam



[Fort Cumberland, Md., 6 October 1756]

The Coppy of The Officers (of the Virginia Regimt) Letter. To Lieut. Collo. Adam Stephen Commandr at Fort Cumberland dated October the 6 1756.
Sir.
To our no small Astonishment We (last night) perus’d a Paper in the Virga Gazette intitled the Centinel No: X. The Contents of Which are so Scandalous and altogether so Unjust, that We think it a Duty incumbent on Us, Who have the least Regard for our Honor or Reputation to resent such base Treatment in the Strictest Manner. Therefore (upon mature Consideration) We have unanimously agreed to apply to you for Redress; firmly declaring (tho. at present for the great and just Regard We have for Collo: Washington and Yourself, join’d for the Duty we owe to Our King in defending as much as it is in our Power His Colony of Virginia to Which We belong) We do with The greatest exactness obey the Orders of our Superiors Officers. But unless We have ample Satisfaction for these so groundless And barb’rous Aspersions, We are one and All (at this Garrison) fully determin’d to present our Commissions to the Governor (As

in that Paper it is hinted) ⟨wod we⟩ given to a Regt of dastardly Debauchees; and desire that You will inform His Honor We expect that he will provide a Sett of Men for the Service, that will better answer the expectations of Our Countrey and of Himself. We say Himself, beleiving The Printer wou’d never have dar’d to insert such a Paper in His Gazette without His previous Knowledge Or Consent in either of which cases He must have beleiv’d The Censures therein to be Just. Your Sir may therefore assure Him We are resolv’d to obey As Officers no longer than the twentieth day of November next, unless We have as Publick Satisfaction; as the Injury receiv’d In which Time His Honor may (We imagine) procure GENTLEMEN to do that Duty, a Denomination point blank contrary to that which the Centinel has given US.
We are heartily sorry to be laid under The Necessity of being so free with You but hope the Occasion will be a Sufficient excuse for Our Behaviour; when You must be sensible of the Abuse not only Put on Us, but the Whole Regiment by this Author, wherein We are charg’d ⟨illegible⟩ Laziness, Idleness, Drunkeness, and Barbarity wh all manner of Vice. When so far from that it is Notorious that Virginia cannot furnish so great a Number of Men, that are more the Reverse⟨,⟩ A Character We are very Loath to give Ourselves were We not Obligd thereto by the circumstances of the present Case Which require That We shou’d Justifie Ourselves to the Neighbouring Colonies, amongst Whom We make no Doubt We are by this Time become a common Topic of Derision And Ridicule a Favor we are to thank Our Goodly COUNTREY MEN for. We are Sir with the greatest hope Your most Obedient Humble Servants
